The Disciplinary Review Board having filed with the Court its decision in DRB 17-073, concluding that the formal ethics complaint filed against ALBERT ANTHONY CIARDI, III, of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1991, should be dismissed for lack of clear and convincing evidence of unethical conduct, and good cause appearing;
It is ORDERED that the formal ethics complaint against ALBERT ANTHONY CIARDI, III, in District Docket No. IV-2014-0053E, is hereby dismissed.